Exhibit 10.53

 

Amendment to Employment Agreement dated August 1, 1993 between Stephen Adams and
the Company.

 

[TYPED ON AFFINITY GROUP, INC. LETTERHEAD]

 

 

September 1, 2002

 

 

Stephen Adams

Affinity Group, Inc.

2575 Vista Del Mar Drive

Ventura, CA   93001

 

Re:          Employment Agreement dated as of August 1, 1993 between Affinity
Group, Inc. (the “Company”) and Stephen Adams, as amended (the “Employment
Agreement”)

 

 

Dear Steve:

 

The term of the Employment Agreement continues until September 1, 2002.  The
Company desires to continue your employment in accordance with the terms of the
Employment Agreement and you have acknowledged that you are willing to continue
such employment.  Therefore, the terms of the Employment Agreement shall be
extended for an additional one (1) year period beginning on the date hereof and
continuing until September 1, 2003.

 

If the foregoing properly sets forth our understanding, I would appreciate your
so acknowledging by executing the counterpart of this letter in the space
provided below.

 

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Its:

President

 

 

 

Accepted and agreed to as of the 1st day of September, 2002.

 

 

/s/ Stephen Adams

 

 

Stephen Adams

 

 

 

126

--------------------------------------------------------------------------------